Citation Nr: 0004628	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to consideration of medical expenses in excess of 
$875 for calendar year 1994 in determining the veteran's 
countable income for Improved Disability Pension Purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to January 
1953 and from April 1954 to May 1955.  


REMAND

In July 1994, the veteran submitted a VA Form 21-8416 showing 
the unreimbursed medical expenses of himself and his spouse 
for the period from July 1, 1993 to June 30, 1994.  The form 
indicated to whom these amounts had been paid and presumably 
actual receipts were included at that time.  The total amount 
of unreimbursed medical expenses was $3,705.  In March 1995, 
the veteran submitted a VA Form 21-8416 showing unreimbursed 
medical expenses of $1,668 for the period from January 1, 
1994 to December 31, 1994.  The receipts are attached.  In 
notations made on such receipts and on the VA Form, the RO 
determined that only unreimbursed medical expenses from July 
1994 to December 31, 1994 could be considered; thereby, 
reducing the total of unreimbursed medical expenses to $875. 
In the February 1996 statement of the case and in the March 
1997 supplemental statement of the case, the RO advised the 
veteran that repetitious amounts would not be paid.  In the 
March 1997 Supplemental statement of the case, the RO stated 
that of the medical expenses reported in March 1995, $803.66 
were already included in the VA Form 21-8416 submitted for 
the calendar year July 1, 1993 to June 30, 1994.

As previously noted, the medical receipts for the period from 
July 1, 1993 to June 30, 1994 are not of record and the RO 
did not set out specifically, either at the time of the 
adjusting of the VA Form 21-8416 received in March 1995 or in 
the March 1997 Supplemental statement of the case, the 
amounts that were duplicative, the Board finds it impossible 
to properly adjudicate the case.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should specifically list the 
receipts and amounts it considered 
duplicative for the periods from July 1, 
1993 to June 30, 1994 and from January 
1, 1994 to December 31, 1994, including 
to whom such amounts were paid.  The RO 
should note any and all recurring 
medical expenses.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


